UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨ Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ý Definitive Information Statement OP-TECH ENVIRONMENTAL SERVICES, INC. (Name of Registrant as Specified in the Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS November 28, 2011 To the Stockholders of OP-TECH ENVIRONMENTAL SERVICES, INC. (A Delaware Corporation) The Annual Meeting of Stockholders of OP-TECH Environmental Services, Inc. (the "Company") will be held at the Company’s Executive Offices, One Adler Drive, East Syracuse, New York on November 28, 2011 at 3:15 p.m., local time. We are writing to give you notice of, and the attached Information Statement is being distributed in connection with, the following actions by written consent of the majority stockholders of the Company, taken on November 1,2011, which will be effective immediately after the Annual Meeting of Stockholders: The amendment of the Company’s Articles of Incorporation to increase its authorized share capital from 50,000,000 shares of common stock to 120,000,000 shares of common stock; and The election of six directors. Stockholders of record at the close of business on October 20, 2011 are the only stockholders entitled to notice of and to attend the Annual Stockholders’ Meeting.The list of such stockholders will be available for inspection by stockholders during the ten (10) days prior to the meeting in accordance with Section 219 of the Delaware General Corporation Law at the offices of the Company, One Adler Drive, East Syracuse, New York 13057.Stockholders may make arrangements for such inspection by contacting the Treasurer, Jon Verbeck, of OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057.The stock transfer books of the Company will not be closed. This Information Statement will serve as written notice to stockholders pursuant to Section 228 of the Delaware General Corporation Law. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying Information Statement is furnished only to inform you of the above actions before such actions take effect, in accordance with Rule14c-2 promulgated under the Securities Exchange Act of 1934, as amended. This Information Statement is being mailed to you on or about November 8, 2011. By Order of the Board of Directors,Jon Verbeck Treasurer November 8, 2011 Requests for additional copies of the Information Statement should be addressed to the Treasurer, OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057. OP-TECH Environmental Services, Inc. and Subsidiaries One Adler Drive East Syracuse, New York 13057 INFORMATION STATEMENT ANNUAL MEETING OF STOCKHOLDERS NOVEMBER 28, 2011 This Information Statement is furnished by the Board of Directors of OP-TECH Environmental Services, Inc. (the “Company”) in connection with the Annual Meeting of Stockholders to be held on November 28, 2011.We are writing to give you notice of, and the attached Information Statement is being distributed in connection with, the actions by written consent of the majority stockholders of the Company, taken on November 1,2011, which will be effective immediately after the Annual Meeting of Stockholders.The Board of Directors has fixed October 20, 2011, at the close of business, as the record date for the determination of stockholders entitled to attend the meeting (“Record Date”). It is anticipated that this Information Statement and the enclosed Notice will be mailed to stockholders of the Record Date on or aboutNovember 1,2011. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Robert J. Berger, Richard Messina, George W. Lee, Jr. and Kevin Eldred together own an aggregate of approximately 51% of the issued and outstanding shares of Common Stock of the Company, and on November 1,2011, they consented in writing to the election as directors of the nominees set forth herein and the amendment of the Articles of Incorporation to increase the authorized share capital of the Company from 50,000,000 shares of common stock to 120,000,000 shares of common stock.As such, no vote or further action of the stockholders of the Company is required to approve or adopt those actions.You are hereby being provided with notice of the stockholders’ approval of the above actions by less than unanimous written consent of the stockholders of the Company. Under federal law, however, such approval by written consent may not become effective until at least twenty (20) days after this Information Statement has first been mailed to stockholders, and these actions shall become effective immediately following the Annual Meeting of Stockholders. The Annual Report on Form 10-K of the Company, including financial statements for the year ended December 31, 2010, is enclosed herewith, but without exhibits as filed with the Securities and Exchange Commission.Any stockholder may, by written request directed to the Treasurer, OP-TECH Environmental Services, Inc., One Adler Drive, East Syracuse, New York 13057, request a copy of one or more exhibits thereto, in which case, the Company’s reasonable expenses of furnishing such exhibits may be charged.Alternatively, any stockholder may obtain an electronic copy of such exhibits on the Edgar database maintained by the U.S. Securities and Exchange Commission at www.sec.gov. DISSENTERS' RIGHT OF APPRAISAL The Delaware General Corporation Law does not provide for dissenter's rights of appraisal in connection with the corporate actions contemplated herein. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF All the voting power of the Company is vested in its common stock.At the Record Date, 11,940,372 shares of common stock, par value $.01 per share, were outstanding.Each share of common stock is entitled to one vote. Set forth below is information concerning the ownership as of the Record Date of the common stock of the Company by persons who, to the knowledge of the Board of Directors, beneficially own more than five (5%) percent of the outstanding shares of common stock of the Company.Unless otherwise indicated, the beneficial owner has sole voting and investment power with respect to such shares of common stock. 1 Name and Address of Beneficial Owner Undiluted Beneficial Ownership(1) % of class(2) Diluted Beneficial Ownership % of class(3) Richard Messina 40 Fulton Street, 19th Floor New York, NY 10038 27% 68% Robert Berger 121 Shirley Rd. Syracuse, NY 13224 11% 47% Jurg Walker 3 Avenue De La Costa Monaco 98000 8% 8% Kevin Eldred 1007 Overlook Terrace Cazenovia, NY 13035 7% 18% Charles Morgan Manlius, NY 13035 1% 31% (1)Excludes all shares underlying convertible securities.All stockholder’s directly own all shares except for Mr. Messina who owns shares directly and indirectly. (2)Based on 11,940,372 shares outstanding on the Record Date. (3)Based on 11,940,372 shares outstanding on the Record Date and for each shareholder (i) shares underlying options and warrants that have vested and not been exercised, (ii) shares underlying options and warrants that will vest within the next 60 days relating to that stockholder and (iii) shares underlying notes that could be converted within the next 60 days held by that shareholder. (4)Includes (i) 480,000 shares issuable upon the exercise of warrants to purchase common stock issued to Summit Capital Associates, Inc., an affiliate of Mr. Messina, and (ii) 15,056,667 shares underlying convertible notes. (5)Includes (i) 13,333 shares underlying warrants and vested options and (ii) 8,333,333 shares underlying convertible notes. (6)Includes 1,660,000 shares underlying convertible notes. (7)Includes (i) 100,002 shares underlying warrants and vested options, and (ii) 5,000,000 shares underlying convertible notes. 2 ACTION I AMENDMENT TO ARTICLES OF INCORPORATION The majority shareholders and the Board of Directors have approved an amendment to our Articles of Incorporation, attached hereto as Exhibit A, to increase the number of authorized shares of capital stock from 50,000,000 shares of common stock to 120,000,000 shares of common stock. The relative rights and limitations of the shares of common stock would remain unchanged by the amendment to our Articles of Incorporation. REASON FOR, AND THE EFFECT OF, THE INCREASE IN AUTHORIZED COMMON STOCK Our management has approved the corporate actions described in this Information Statement in an attempt to allow us to raise additional capital.We currently have 50,000,000 authorized shares of common stock, of which 11,940,372 are outstanding, approximately 755,340 are reserved for issuance upon the exercise of warrants and options and approximately 33,333,333 are reserved for issuance upon the conversion of outstanding notes.Our management believes that to successfully raise additional capital through equity financing or convertible debt, we will need to have more authorized but unissued and unreserved shares that are currently authorized but unissued or reserved.Our management has neither entered into any arrangements by which it would raise additional capital through an equity or convertible debt issuance that would result in us committing to issue or reserve shares of our common stock that would cause us to exceed our current authorized share capital nor has it entered into any discussions to use shares of common stock to acquire assets of, merge with or otherwise exchange securities with another entity. As a result of increasing our authorized common stock, we will be in a better position to raise additional capital.Any raise of additional capital may have the effect of diluting your percentage ownership of our Company and, depending on the issuance price, the net tangible book value per share of the shares that you purchased. ACTION II ELECTION OF DIRECTORS AUDIT COMMITTEE In October of 2002, the Company’s Board of Directors formed an Audit Committee (the “Committee”). Both members of the Committee are Company directors, Messrs. Richard Elander and George Lee. The Committee operates under a written charter adopted by the Board of Directors.The Committee held three meetings during the year ended December 31, 2010. Its duties and responsibilities include: · Providing oversight of the financial reporting process and management’s responsibility for the integrity, accuracy and objectivity of financial reports, and accounting and financial reporting practices; · Recommending to the Board the appointment of the Company’s independent public accountants; · Providing oversight of the adequacy of the Company’s system of internal controls; and · Providing oversight of management practices relating to ethical considerations and business conduct, including compliance with laws and regulations. The Committee has met and held discussions with the Chief Financial Officer and the Company’s independent accountants, Dannible & McKee, LLP, regarding audit activities. Management has the primary responsibility for the Company’s systems of internal controls and the overall financial reporting process.The independent accountants are responsible for performing an independent audit of the Company’s consolidated financial statements in accordance with generally accepted auditing standards and to issue a report thereon.The Committee’s responsibility is to monitor and oversee these processes.However, the members of the Committee are not certified public accountants, professional auditors or experts in the fields of accounting and auditing and rely, without independent verification, on the information provided to them and on the representations made by management and the independent accountants. 3 The Committee recommended to the Board of Directors the appointment of Dannible & McKee, LLP as the Company’s independent accountants for the year 2011, as ratified by stockholders.The Company’s independent accountants provided to the Committee the written disclosure required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and the Committee discussed with the independent accountants that firm’s independence. Management represented to the Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles.The Committee has reviewed and discussed the consolidated financial statements with management and the independent accountants.The Committee discussed with the independent accountants matters required to be discussed by Statement on Auditing Standards No. 114 (The Auditor’s Communication With Those Charged With Governance) as currently in effect.Based on these discussions and reviews, the Committee recommended that the Board of Directors include the audited consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 for filing with the Securities and Exchange Commission. The Committee does not have a financial expert.Due to the small size of the Company and lack of financial complexity, the Committee does not anticipate adding a financial expert. REPORT OF AUDIT COMMITTEE The Audit Committee reviews the Company’s financial reporting process on behalf of the Board.Management has the primary responsibility for establishing and maintaining adequate internal financial controllership, for preparing the financial statements and for the public reporting process.Dannible & McKee, LLP, the Company’s independent accountants for 2009, is responsible for expressing an opinion on the conformity of the Company’s audited financial statements with generally accepted accounting principles. In this context, the committee has reviewed and discussed with management and Dannible & McKee, LLP the audited financial statements for the year ended December 31, 2010.The committee has discussed with Dannible & McKee, LLP the matters that are required to be discussed by Statement on Auditing Standards No. 114 (The Auditor’s Communication With Those Charged With Governance).Dannible & McKee, LLP has provided to the committee the written disclosures and the letter required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and the committee has discussed with Dannible & McKee, LLP that firm’s independence.The committee has concluded that Dannible & McKee, LLP’s provision of audit and non-audit services to the Company is compatible with Dannible & McKee, LLP’s independence. Based on the considerations and discussions referred to above, the committee recommended to the Board of Directors that the audited financial statements for the year ended December 31, 2010 be included in the Annual Report on form 10-K for 2010.This report is provided by the following independent directors, who comprise the committee: George W. Lee, Jr. (Acting Chairman) Richard L. Elander 4 AUDIT FEES Fees billed by Dannible & McKee, LLP, the Company’s principal accountants in the aggregate for each of the last two years were as follows: Audit Fees $ $ Audit Related Fees $
